United States Court of Appeals
                               For the Eighth Circuit
                           ___________________________

                                   No. 19-1477
                           ___________________________

                                United States of America

                           lllllllllllllllllllllPlaintiff - Appellee

                                              v.

                                 Luis Gonzalez-Esparsa

                          lllllllllllllllllllllDefendant - Appellant
                                          ____________

                       Appeal from United States District Court
                      for the Northern District of Iowa - Dubuque
                                    ____________

                              Submitted: January 16, 2020
                                 Filed: April 22, 2020
                                    ____________

Before BENTON, GRASZ, and STRAS, Circuit Judges.
                           ____________

GRASZ, Circuit Judge.

       Luis Gonzalez-Esparsa was convicted of unlawful use of an identification
document in violation of 18 U.S.C. § 1546(a), and misuse of a social security number
in violation of 42 U.S.C. § 408(a)(7)(B). The district court1 sentenced Gonzalez-
Esparsa to five months of imprisonment and three years of supervised release.


      1
          The Honorable C.J. Williams, District Judge for the Northern District of Iowa.
Gonzalez-Esparsa appealed both the sufficiency of the evidence, and the substantive
reasonableness of the five-month sentence. However, Gonzalez-Esparsa concedes his
challenge to his sentence is now moot. Only his challenges to his conviction are
before us on appeal. We affirm.

                                   I. Background

       Gonzalez-Esparsa, a native and citizen of Mexico, has never been lawfully
present in the United States. In 2018, he was hired by Midwest Concrete Inc. in
Peosta, Iowa. As part of his employment onboarding, Gonzalez-Esparsa was required
to complete a Form I-9, W-4 tax forms, and an employment application. The I-9,
along with other employment paperwork, was completed using a permanent resident
card with an Alien Registration Number. Additionally, the W-4 was completed using
a social security number, representing that this was the number Gonzalez-Esparsa was
assigned by the Commissioner of Social Security.

       It was later determined the Alien Registration Number on the permanent
resident card did not belong to Gonzalez-Esparsa, but to a female from Mexico. The
social security number presented was also assigned to another person.

      Gonzalez-Esparsa’s use of the false permanent resident card and social security
number came to light after he was arrested for a different violation. After the arrest,
the county jail contacted Deportation Officer Billy Walker to release Gonzalez-
Esparsa to him on an immigration detainer. Gonzalez-Esparsa admitted to Officer
Walker he was illegally present in the United States. Officer Walker initiated
removal proceedings, and in the process noticed Gonzalez-Esparsa was wearing a
Midwest Concrete shirt. As Officer Walker began to piece together that Gonzalez-
Esparsa had been in the United States since about 2000, but was not in the
immigration system or a lawful resident, he decided to contact Midwest Concrete to
inquire about Gonzalez-Esparsa’s status with the company.

                                         -2-
       Midwest Concrete provided Officer Walker with Gonzalez-Esparsa’s I-9, state
and federal W-4s, and copies of the permanent resident card and social security card
used for the I-9. Officer Walker soon determined the permanent resident card and
social security card presented to Midwest Concrete were not lawfully issued to
Gonzalez-Esparsa. Gonzalez-Esparsa was then charged with unlawful use of an
identification document and misuse of a social security number in violation of federal
laws.

       During the jury trial, after the close of the government’s evidence, Gonzalez-
Esparsa moved for judgment of acquittal on both counts, claiming there was
insufficient evidence to convict him of the charged crimes. Regarding Count One,
the use of the false permanent resident card, Gonzalez-Esparsa argued there was
insufficient evidence he was the person who placed the permanent resident card in
Midwest Concrete’s shop mailbox during his employment onboarding, or that he had
knowledge the card itself was “forged, counterfeited, or unlawfully obtained.” As to
Count Two, the use of the false social security number, Gonzalez-Esparsa argued that
because he never discussed his employment eligibility with Midwest Concrete, there
was insufficient evidence he intended to deceive his employer. The district court
denied the motion and the jury found Gonzalez-Esparsa guilty on both counts.

                                    II. Analysis

       We review de novo the sufficiency of the evidence supporting a conviction,
“considering the evidence in the light most favorable to the government and accepting
all reasonable inferences that may be drawn therefrom in favor of the verdict.”
United States v. Ellis, 817 F.3d 570, 573 (8th Cir. 2016). This standard is “highly
deferential.” Id. (quoting United States v. Kirk, 528 F.3d 1102, 1111 (8th Cir. 2008)).
We will reverse only if we conclude “no reasonable jury could have found the
defendant guilty.” Id.



                                         -3-
                  A. Unlawful Use of Identification Document

      A conviction under 18 U.S.C. § 1546(a) requires proof beyond a reasonable
doubt that a defendant: (1) “knowingly used documents prescribed by statute or
regulation for entry into or as evidence of authorized stay or employment in the
United States;” and (2) “knew the documents had been forged, counterfeited, falsely
made, or unlawfully obtained.” United States v. Machorro-Xochicale, 840 F.3d 545,
548 (8th Cir. 2016).

       The government presented sufficient evidence of both elements at trial. When
Gonzalez-Esparsa was hired by Midwest Concrete he was given the I-9, W-4, and an
employment application and was specifically told to fill out the paperwork, return it
to the office, and provide two forms of identification. Specifically, he was told to
return the paperwork to the mailbox in the shop. The I-9, W-4, and employment
paperwork were retrieved from the mailbox — including a permanent resident card
and social security card, each identifying Gonzalez-Esparsa. His application
indicated Gonzalez-Esparsa was eligible for employment in the United States. And
as we have previously held, a permanent resident card and a social security card are
both “documents prescribed by statute or regulation as evidence of authorized stay
or employment in the United States.” Machorro-Xochicale, 840 F.3d at 548–49.

       Based on this evidence, a reasonable juror could find the government met its
burden of proving the first element required for a violation of § 1546(a). The
circumstantial evidence indicates the employment paperwork was completed using
fraudulent identification documents that are prescribed by statute. The paperwork,
along with the fraudulent social security card and permanent resident card bearing
Gonzalez-Esparsa’s photo, were placed in the employee mailbox, which was
accessible only to employees on the work crew, and was otherwise in a secured shop.
In light of this evidence, it was reasonable for a jury to conclude it was Gonzalez-



                                         -4-
Esparsa who knowingly used these prescribed documents in his employment
paperwork.

       There was also sufficient evidence to satisfy the second element of § 1546(a),
that Gonzalez-Esparsa knew the documents were forged, counterfeited, falsely made,
or unlawfully obtained. Gonzalez-Esparsa freely admitted to Officer Walker that he
was a citizen of Mexico and was not legally present in the United States. He never
claimed to be a lawful permanent resident nor to have ever come in contact with the
United States immigration system since arriving in the country. There was evidence
Gonzalez-Esparsa was never issued an alien registration number, and that the
government does not issue illegal aliens lawful permanent resident cards.
Considering this evidence, a reasonable juror could conclude Gonzalez-Esparsa knew
the permanent resident card bearing his name and photograph had been forged,
counterfeited, falsely made, or unlawfully obtained when he used it to secure
employment.

                        B. Misuse of Social Security Card

       A conviction under 42 U.S.C. § 408(a)(7)(B), for misuse of a social security
card, requires proof beyond a reasonable doubt that a defendant: “(1) for any purpose,
(2) with the intent to deceive, (3) represented a social security number to be his or
another person’s, (4) which representation was false.” United States v. Porter, 409
F.3d 910, 915 (8th Cir. 2005). The evidence shows Gonzalez-Esparsa knowingly
represented on his W-4 a social security number belonging to another person.
Gonzalez-Esparsa also gave this social security number to Midwest Concrete in his
employment application. A reasonable juror could conclude Gonzalez-Esparsa made
the false representation regarding his purported social security number in order to
deceive Midwest Concrete in order to obtain a job with the company, satisfying the
elements of § 408(a)(7)(B).



                                         -5-
                                 III. Conclusion

       Because the government presented sufficient evidence from which a reasonable
jury could find Gonzalez-Esparsa guilty, we affirm.
                       ______________________________




                                        -6-